Name: Commission Regulation (EEC) No 993/78 of 17 May 1978 amending for the seventh time Regulation (EEC) No 2223/70 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries
 Type: Regulation
 Subject Matter: trade;  Europe;  tariff policy;  beverages and sugar
 Date Published: nan

 No L 129/ 14 Official Journal of the European Communities 18 . 5. 78 COMMISSION REGULATION (EEC) No 993/78 of 17 May 1978 amending for the seventh time Regulation (EEC) No 2223/70 waiving the coun ­ tervailing charge on imports of certain wines originating in and coming from certain third countries Whereas the said Commission undertakes to commu ­ nicate regularly to the Commission details of exports of wine to the Community and to enable the Commis ­ sion to exercise continuous supervision over the effec ­ tiveness of the measures taken ; Whereas questions relating to the observance of the guarantee given by the Republic of Cyprus have been discussed in detail with the responsible authorities of the latter ; whereas following these discussions it may be assumed that the said Republic of Cyprus is in a position to abide by its guarantee ; whereas there are accordingly proper grounds for waiving the counter ­ vailing charge on imports of wine originating in and coming from the Republic of Cyprus ; whereas an appropriate addition should therefore be made to Commission Regulation (EEC) No 2223/70 of 28 October 1970 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries (3), as last amended by Regulation (EEC) No 1924/75 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 9 (6) thereof, Whereas the first subparagraph of Article 9 (3) of Regulation (EEC) No 816/70 provides that where the free-at-frontier offer price for a wine , plus customs duties is lower than the reference price for that wine, a countervailing charge equal to the difference between the reference price and the free-at-frontier offer price plus customs duties is to be levied on imports of that wine and of wines in the same cate ­ gory ; Whereas, however, that countervailing charge is not to be levied as regards third countries which are prepared and in a position to guarantee that the price for imports of products originating in and coming from their territory will not be lower than the reference price less customs duties and that any deflection of trade will be avoided ; Whereas the Republic of Cyprus has indicated its read ­ iness to provide such a guarantee in respect of the exportation of all its wines to the Community ; Whereas it is the responsibility of the Vine Products Commission to ensure that the guarantee is observed ; whereas the said Commission will permit exportation of the wines concerned only in cases where it is esta ­ blished that the free-at-Community frontier offer price is not lower than the reference price less the amount of the customs duties applicable at the time in question ; Whereas the said Commission will see to it that any deflection of trade is avoided ; whereas to that end it will take all necessary steps to ensure that no action is taken which might result indirectly in prices lower than the reference price less customs duties, such as the taking over of marketing costs, the conclusion of arrangements linking the exportations concerned to other transactions, or any measures having equivalent effect ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 (4) of Regulation (EEC) No 2223/70 is hereby amended to read as follows : '4 . originating in and coming from :  the Republic of Cyprus : (a) red wine, including rose wine ; (b) white wine other than that offered bearing on importation the name Riesling or Sylvaner ; (c) liqueur wine ; (d) wine fortified for distillation'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1978 . (') OJ No L 99 , 5 . 5 . 1970 , p . 1 . (2 ) OJ No L 303, 28 . 11 . 1977, p . 1 . (3 ) OJ No L 241 , 4 . 11 . 1970, p. 3 . (4 ) OJ No L 195, 26. 7 . 1975, p. 33. 18 . 5 . 78 Official Journal of the European Communities No L 129/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1978 . For the Commission Finn GUNDELACH Vice-President